              Case 2:19-cr-00055-RSM Document 48 Filed 07/20/20 Page 1 of 1




 1                                                             The Honorable Ricardo S. Martinez
 2
 3
 4
 5                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
 6
                                      AT SEATTLE
 7
 8
      UNITED STATES OF AMERICA,                              NO. 2:19-cr-00055-RSM
 9
                              Plaintiff,
                                                             ORDER TO SEAL
10
                         v.
11
      BRADLEY WAYNE JOHNSON,
12
                              Defendant.
13
14         Having read the Defendant’s Motion to Seal and due to the sensitive information
15 of the health and personal records sought to remain under seal in Exhibits C to the
16 Declaration in support of Mr. Johnson’s Motion for Compassionate Release Pursuant To
17 18 U.S.C. 3582(C)(1), it is hereby ORDERED that the Defendant’s Exhibit C, shall
18 remain sealed.
19         DATED this 20th day of July, 2020.
20
21
22
                                                      A
                                                      RICARDO S. MARTINEZ
                                                      CHIEF UNITED STATES DISTRICT JUDGE
23 Presented by:
24
   s/ Zachary W. Jarvis
25 Zachary W. Jarvis
26 Attorney for Defendant Mr. JOHNSON
27
28   Order to Seal                                                           HART JARVIS MURRAY CHANG
                                                                                155 NE 100TH ST., SUITE 210
     US v. Bradley Wayne Johnson, 2:19-cr-00055-RSM                            SEATTLE, WASHINGTON 98125
     -1                                                                              (206) 735-7474
